PER CURIAM.
The plaintiff, the statewide grievance committee, brought this action seeking an injunction to restrain the defendant, Roney L. Harris, from the unauthorized practice of law. The trial court granted the plaintiffs motion for summary judgment and rendered judgment thereon in favor of the plaintiff, holding that the defendant had violated General Statutes § 51-88 by performing acts commonly understood to be the practice of law. It was undisputed that the defendant, who is not an attorney, ran an advertisement in the Hartford Courant, titled “Uncontested Pro se Divorce,” in which *257he represented that “Paralegals prepare all papers for your signing and step you through the self-help divorce.” The defendant appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c).
The defendant renews on appeal the challenges that he raised below to the trial court’s jurisdiction over his person and to the merits of the judgment rendered by the trial court. The trial court, Hon. Frances Allen, state trial referee, considered and rejected the defendant’s jurisdictional and constitutional challenges, and the trial court, Norko, J., considered and denied his motion to open the judgment and motion to vacate the judgment against him. Upon a careful review of the record and the briefs and arguments of the parties on appeal,1 we conclude that the judgment of the trial court should be sustained. See Statewide Grievance Committee v. Patton, 239 Conn. 251, 683 A.2d 1359 (1996).
The judgment is affirmed.

 The defendant, filed a brief which rendered us no assistance and did not discuss the issues at oral argument.